Appeal by plaintiffs from a judgment of the Supreme Court, Kings County, dated July 18, 1967, in favor of defendants upon the trial court’s direction of a verdict at the close of the jury trial. Judgment reversed, on the law, and new trial granted, with costs to appellants to abide the event. In our opinion, the proof, viewed in the light most favorable to plaintiffs, established a prima facie ease of malpractice. Hence, it was error for the trial court to have directed a verdict in favor of defendant rather than submit the case to the jury for determination (see Prince v. City of New York, 21 A D 2d 668). Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.